Case: 13-1087   Document: 14    Page: 1   Filed: 12/21/2012




          NOTE: This order is nonprecedential.

   mutteb ~tate5 ~ourt of ~eaI5
       for tbe jfeberaI ~trcutt

                    RAMBUS, INC,
                     Appellant,

                           v.
           MICRON TECHNOLOGY, INC.,
                   Appellee.


                      2013-1087
      (Reexamination Nos. 951001,108 & 95/001,154)


    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.


                    RAMBUS, INC,
                     Appellee,

                           v.
           MICRON TECHNOLOGY, INC.,
                   Appellant.


                      2013-1088
      (Reexamination Nos. 95/001,108 & 951001,154)
Case: 13-1087     Document: 14     Page: 2    Filed: 12/21/2012




RAMBUS,   INC. V. MICRON TECHNOLOGY                         2


    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.


                       ON MOTION


                        ORDER

    Upon consideration of Rambus, Inc.'s unopposed mo-
tion to dismiss appeal no. 2013-1088, and Samsung Elec-
tronics Co., Ltd.'s letter informing the court it will not be
participating in these appeals,

      IT Is ORDERED THAT:

    (1) The motion to dismiss appeal no. 2013-1088 is
granted. Appeal no. 2013-1088 is dismissed. Each side
shall bear its own costs in 2013-1088.

    (2) Samsung Electronics Co., Ltd. is removed from
the official caption. The revised official caption for appeal
no. 2013-1087 is reflected above.

                                 FOR THE COURT

                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s26

Issued As A Mandate (As To 13-1088 Only): _D_E_C_2_1_2_012